DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/22 has been entered.

 Drawings
The replacement drawings were received on 1/13/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (DE 10006344 A1 English machine translation) (hereinafter “Schaller”) in view of Fucke et al. (US 7,380,749 B2) (hereinafter “Fucke”), further in view of Lorenz et al. (US 5,794,732) (hereinafter “Lorenz”), and further in view of Dewaele et al. (EP 1,234,697 A1 English machine translation) (hereinafter “Dewaele”). Schaller, Fucke, and Dewaele are is in the applicant’s field of endeavor, a method and apparatus for increasing the temperature of a vehicle interior comprising a fuel cell and a compressor. Lorenz is also in the applicant’s field of endeavor, a vehicle comprising a .
Regarding claim 1, Schaller discloses a method for increasing a temperature of a vehicle interior of a vehicle from a low temperature value to an increased temperature value (compressed air is used for heating the passenger compartment of a bus, para. [0016]), wherein the vehicle has a fuel cell system (2) with a fuel cell stack (4), a compressor (6) connected with the fuel cell stack (via air lines 8 and 16, Figs. 1 and 2), the method comprising: drawing in cathode gas via the compressor (6, paragraphs [0015] – [0016]); compressing and heating the drawn-in cathode gas (paragraphs [0015] – [0016]); and directing at least a portion of a cathode gas mass flow of the heated cathode gas into the vehicle interior such that the temperature of the vehicle interior (via part 30, compressed air line 32 to device 34) is raised to the increased temperature value (para. [0016], last sentence). Examiner’s note: “low” in line 2 of claims 1 and 11 is not rejected under 112b as being an indefinite relative limitation because patentability of the claim does not depend on how low is low, and a person having ordinary skill in the art would understand the scope of the claim. 
Schaller does not explicitly disclose a battery, the compressor connected with the fuel cell stack at a cathode side, and a sensor configured to determine a temperature of the vehicle interior, starting a battery operation in which power is supplied to the vehicle exclusively by the battery; operating the compressor by the battery; the temperature of the vehicle interior is determined by the sensor.
Fucke teaches the compressor (150, 140) connected with the fuel cell stack (104) at a cathode side (112, via line 136 in Fig. 1). It would have been obvious to a is determined by the sensor.
Lorenz teaches a battery (41), starting a battery operation in which power is supplied to the vehicle exclusively by the battery (“During this starting phase, the compressor 8 is driven via the starter motor which is connected to a 12 V starter battery 41, ” col. 2 lines 26 – 28, is construed as “a battery operation” since it is an operation involving a battery, and is exclusive because there is no other power source disclosed by Lorenz that is in operation before the fuel cell has been started); operating the compressor (8) by the battery (41, col. 2 lines 23 – 28). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schaller by adding the step taught by Lorenz in order to specify an effective means to start up the fuel cell with equipment onboard the vehicle since before the compressor is running, the fuel cell is not supplied with air as an oxidant, the fuel cell produces no electricity, and cannot run the compressor. Lorenz does not explicitly is determined by the sensor.
Dewaele teaches a sensor (38) configured to determine a temperature of the vehicle interior (H, in the Figure), the temperature of the vehicle interior is determined by the sensor (38, paragraphs [0022] and [0032]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schaller by adding the temperature sensor as taught by Dewaele in order to provide an apparatus capable of providing a signal that can be used by a controller for controlling the compressor and valves since Schaller is silent in para. [0022] as to the type of sensors that can be used and where they can be used.
Regarding claim 2, Schaller as modified by Fucke, Lorenz, and Dewaele as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the at least a portion of the cathode gas mass flow is only directed into the vehicle interior until the increased temperature value is reached. Schaller as modified by Fucke and Lorenz does not explicitly disclose this additional limitation.
Dewaele teaches the at least a portion of the cathode gas mass flow (line 14) is only directed into the vehicle interior (H) until the increased temperature value is reached (as set by adjustment 37 and sensed by temperature sensor 38 in the Fig., para. [0022]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schaller by adding the step taught by Dewaele in order to specify that only so much cathode gas mass flow is 
Regarding claim 4, Schaller as modified by Fucke, Lorenz, and Dewaele as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses starting a fuel cell operation by supplying fuel at an anode side; and supplying at least another portion of the cathode gas mass flow to the fuel cell stack at the cathode side. Schaller as modified by Lorenz and Dewaele does not explicitly contain this additional limitation.
Fucke teaches starting a fuel cell operation by supplying fuel (120) at an anode side (108, Fig. 1); and supplying at least another portion of the cathode gas mass flow (136, which is the portion not sent to the vehicle interior 180) to the fuel cell stack (104) at the cathode side (112, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schaller by adding the step as taught by Fucke in order to specify steps and components to operate a functional fuel cell that can be used to power a vehicle, namely oxidant and fuel, since Schaller is silent on that matter.
Regarding claim 5, Schaller as modified by Fucke, Lorenz, and Dewaele as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 5 of this application further discloses the at least a portion of the cathode gas mass flow is no longer directed into the vehicle interior as soon as the battery operation or the fuel cell operation is ended. Schaller as modified by Lorenz and Dewaele do not explicitly contain this additional limitation.
Fucke teaches at least a portion of the cathode gas mass flow (136 to 164 to 180 in Fig. 1) is no longer directed into the vehicle interior (cabin air supply 190) as soon as the battery operation or the fuel cell operation (104) is ended (implicitly disclosed at col. 4 lines 18 – 22 and the configuration of Fig. 1, “When the burner 160 is not burning collected uncombusted jet fuel from the fuel cell 104, there is no heated gas stream 164 to drive the turbine 168 to drive the drive shaft 144 to turn the compressor 140.” If the fuel cell is off, turbine 168 is not turning, and neither is turbine 170 since they are on the same shaft in Fig. 1, and subsequently no cathode gas is directed to the vehicle interior 190 in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schaller by adding the step taught by Fucke in order to prevent unpleasant cold air from entering the cabin.
Regarding claim 6, Schaller further discloses the other portion of the cathode gas mass flow (in line 16, Figs. 1 and 2) is complementary to the portion of the cathode gas mass flow that is supplied to the vehicle interior (via part 30 in line 32 to heating device 34, shown by the configuration of the air lines in the figures).
Regarding claim 7, Schaller as modified by Fucke, Lorenz, and Dewaele as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses an auxiliary mass flow is mixed with the at least a portion of the cathode gas mass flow until the increased temperature value in the vehicle interior is reached. Schaller as modified by Dewaele does not explicitly disclose this additional limitation.
Fucke further teaches an auxiliary mass flow (184) is mixed with the at least a portion of the cathode gas mass flow (180) to produce a cabin air supply (col. 3 lines 38 
Regarding claim 8, Schaller discloses a vehicle (para. [0001]), comprising: a fuel cell system (2) having a fuel cell stack (4, Figs. 1 and 2); a compressor (6) fluidically connected with the fuel cell stack (4) via a cathode supply line (16); an interior line (32) that is fluidically connected with the cathode supply line (16 at branching point 14) and leads into a vehicle interior (34 via line 32) and that is present downstream of the compressor (Figs. 1 and 2) to supply at least a portion of a heated cathode gas mass flow into the vehicle interior (paragraphs [0015] – [0016]); and wherein the vehicle is configured to draw in cathode gas via the compressor (6, Figs. 1 and 2), compress and 
Schaller does not explicitly disclose a battery; the compressor fluidically connected with the fuel cell stack at a cathode side; a sensor configured to determine a temperature of the vehicle interior, the vehicle is configured to start a battery operation in which power is supplied to the vehicle exclusively by the battery, operate the compressor by the battery.
Fucke teaches the compressor (150, 140) fluidically connected with the fuel cell stack (104) at a cathode side (112, via line 136 in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Schaller by specifying that the compressor is connected with the fuel cell stack at a cathode side as taught by Fucke in order to supply air as an oxidant to the cathodes of the fuel cell stack since fuel is supplied to the anode side in fuel cells, and Schaller is silent as to which side the compressed air is directed, thereby providing an operational fuel cell system with which to drive the vehicle. Fucke does not explicitly teach a sensor configured to determine a temperature of the vehicle interior, a battery; the vehicle is configured to start a battery operation in which power is supplied to the vehicle exclusively by the battery, operate the compressor by the battery.
Lorenz teaches a battery (41); the vehicle is configured to start a battery operation in which power is supplied to the vehicle exclusively by the battery (“During this starting phase, the compressor 8 is driven via the starter motor which is connected 
Dewaele teaches a sensor (38) configured to determine a temperature of the vehicle interior (H, in the Figure), and the temperature of the vehicle interior (H) is determined by the sensor (38, paragraphs [0022] and [0032]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Schaller by adding the temperature sensor as taught by Dewaele in order to provide an apparatus capable of providing a signal that can be used by a controller for controlling the compressor and valves since Schaller is silent in para. [0022] as to the type of sensors that can be used and where they can be used.
Regarding claim 9, Schaller further discloses a control element (unnumbered valve flap between parts 30 and 44 and under 38 in Figs. 1 and 2) for controlling or adjusting the at least a portion of the heated cathode gas mass flow that is supplied to 
Regarding claim 10, Schaller as modified by Fucke, Lorenz, and Dewaele as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 10 of this application further discloses an air supply line is present that is fluidically connected with the interior line and that is designed to admix an auxiliary mass flow made up of ambient air with the at least a portion of the heated cathode gas mass flow. Schaller as modified by Lorenz and Dewaele does not explicitly disclose this additional limitation.
Fucke teaches an air supply line (184) is present that is fluidically connected with the interior line (180, Fig. 1) and that is designed to admix an auxiliary mass flow made up of ambient air with the at least a portion of the heated cathode gas mass flow (from compressor 150 by following the air lines, which is a functional limitation that Fucke can perform in the configuration of Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Schaller by adding the air supply line as taught by Fucke in order to produce a cabin air supply 190 (col. 3 lines 38 – 40) having a desired temperature and other characteristics.
Regarding claim 11, Schaller discloses a method for increasing a temperature of a vehicle interior of a vehicle from a low temperature value to an increased temperature value (compressed air is used for heating the passenger compartment of a bus, para. [0016]), wherein the vehicle has a fuel cell system (2) with a fuel cell stack (4), a compressor (6) connected with the fuel cell stack (via air lines 8 and 16, Figs. 1 and 2), 
Schaller does not explicitly disclose a battery, the compressor connected with the fuel cell stack at a cathode side, and a sensor configured to determine a temperature of the vehicle interior, the temperature of the vehicle interior is determined by the sensor; starting a battery operation in which power is supplied to the vehicle exclusively by the battery; operating the compressor by the battery; and directing a second portion of the cathode gas mass flow of the heated cathode gas into the fuel cell stack at the cathode side to preheat the fuel cell stack.
Fucke teaches the compressor (150, 140) connected with the fuel cell stack (104) at a cathode side (112, via line 136 in Fig. 1), and directing a second portion of the cathode gas mass flow of the heated cathode gas (136, heated by compression by compressors 150 and 140) into the fuel cell stack (104) at the cathode side (112) to preheat the fuel cell stack (col. 3 lines 48 – 51). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schaller by adding the steps and structure as taught by Fucke in order to specify steps and components to operate a functional fuel cell that can be used to power a vehicle, namely oxidant and fuel, and run it more efficiently by heating the supply gas, since Schaller is silent on that matter. Fucke does not explicitly teach a determined by the sensor; a battery, starting a battery operation in which power is supplied to the vehicle exclusively by the battery; and operating the compressor by the battery.
Lorenz teaches a battery (41), starting a battery operation in which power is supplied to the vehicle exclusively by the battery (“During this starting phase, the compressor 8 is driven via the starter motor which is connected to a 12 V starter battery 41, ” col. 2 lines 26 – 28, is construed as “a battery operation” since it is an operation involving a battery, and is exclusive because there is no other power source disclosed by Lorenz that is in operation before the fuel cell has been started); and operating the compressor (8) by the battery (41, col. 2 lines 23 – 28). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schaller by adding the step taught by Lorenz in order to specify an effective means to start up the fuel cell with equipment onboard the vehicle since before the compressor is running, the fuel cell is not supplied with air as an oxidant, the fuel cell produces no electricity, and cannot run the compressor. Lorenz does not explicitly teach a sensor configured to determine a temperature of the vehicle interior, the temperature of the vehicle interior is determined by the sensor.
Dewaele teaches a sensor (38) configured to determine a temperature of the vehicle interior (H, in the Figure), the temperature of the vehicle interior is determined by the sensor (38, paragraphs [0022] and [0032]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schaller by adding the temperature sensor as taught by Dewaele in order to 
Regarding claim 12, Schaller as modified by Fucke, Lorenz, and Dewaele as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses the first portion of the cathode gas mass flow is no longer directed into the vehicle interior as soon as the battery operation or the fuel cell operation is ended. Schaller as modified by Lorenz and Dewaele does not explicitly contain this additional limitation.
Fucke teaches the first portion of the cathode gas mass flow (180, from 136 and 164) is no longer directed into the vehicle interior (cabin air supply 190) as soon as the battery operation or the fuel cell operation (104) is ended (implicitly disclosed at col. 4 lines 18 – 22 and the configuration of Fig. 1, “When the burner 160 is not burning collected uncombusted jet fuel from the fuel cell 104, there is no heated gas stream 164 to drive the turbine 168 to drive the drive shaft 144 to turn the compressor 140.” If the fuel cell is off, turbine 168 is not turning, and neither is turbine 170 since they are on the same shaft in Fig. 1, and subsequently no cathode gas is directed to the vehicle interior 190 in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schaller by adding the step taught by Fucke in order to prevent unpleasant cold air from entering the cabin.
Regarding claim 13, Schaller further discloses the second portion of the cathode gas mass flow (in line 16, Figs. 1 and 2) is complementary to the first portion of the .

Response to Arguments
Applicant's arguments filed 1/13/22 related to claim 1 have been fully considered but they are not persuasive. Applicant added the subject matter of claim 3 to claim 1 and argues on pages 7 – 8 of the Remarks that Lorenz reference cited in the previous action again claim 3 does not teach those limitations. In particular, Applicant argues that Lorenz does not teach starting a battery operation in which power is supplied to the vehicle exclusively by the battery because a security interrogation (step 21 in Fig. 2) precedes the fuel cell starting procedure (step 25 in Fig. 2) and that the 12V starting circuit is interrupted at that instant (col. 3 lines 2 – 5) such that Applicant alleges some other power source is needed. 
In response, the Office respectfully disagrees. Lorenz does not disclose any other such power source. Also, the limitation of starting a battery operation in which power is supplied exclusively to the vehicle by the battery is not limited by the terms of the claim in duration or sequence. The transition term used in this method claim is “comprising” such that additional steps may be present. The Office also notes that Lorenz says only that the “starting circuit” is interrupted. It is therefore likely that there is another circuit that also obtains its power from the battery, such that the power for both the security interrogation and fuel cell starting procedure are both obtained exclusively from the battery. 
On pages 8 – 9 of the Remarks, Applicant argues that Hesse does not teach the limitations of dependent claim 5, as the Office stated in the previous action. The Office is persuaded by Applicant’s argument. However, the Office found that the step is implicitly taught by the Fucke reference, as more fully set forth in paragraph 18 above. 
On age 9, Applicant makes the same arguments for independent claim 8 as for claim 1. Likewise, the Office relies on its responses for claim 1 to address this claim.
On pages 9 – 10, Applicant argues in favor of the allowability of claims 11 – 13. However, these claims are new, and they are addressed for the first time above.
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762